Citation Nr: 0809211	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  05-33 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:       Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served in the Marine Corps 
from October 1978 to June 1985, and in the Army from July 
1986 to September 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In February 2008, the veteran appeared at hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the file.


FINDINGS OF FACT

Tinnitus was not affirmatively shown to have had onset during 
service; tinnitus, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§  1110, 1131, 5107(b) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003 and in March 2006.  The veteran 
was notified of the type of evidence needed to substantiate 
the claim of service connection, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during 
service.  

The veteran was also informed that VA would obtain service 
records, VA records, and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provisions for the effective date 
of the claim and for the degree of disability assignable. 



As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (notice of the elements 
of the claim).  

To the extent that the VCAA notice about the provisions for 
the degree of disability assignable and for the effect came 
after the initial adjudication, the timing of the notice did 
not comply with the requirement that the notice must precede 
the adjudication.  As the claim is denied no disability 
rating or effective date can be awarded as a matter of law 
and therefore there is no possibility of any prejudice to the 
veteran with respect to the timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In September 1999 and September 
2005, the RO notified the veteran that his service medical 
records were incomplete and attempts to obtain the complete 
file were unsuccessful.  The RO advised the veteran to submit 
any relevant evidence in his possession.  The veteran was 
afforded a VA examination.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 





REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The available service medical records include audiology 
testing in July 1978, in July 1982, in September 1982, in 
April 1985, in May 1985, and in July 1985, do not show any 
complaint, finding, or diagnosis of tinnitus.  

After service, on an annual VA audiology evaluation in April 
2005, the veteran complained of tinnitus and he gave a 
history of noise exposure.  

On VA audiological examination in June 2005, the veteran 
stated that tinnitus began in the 1990s, prior to discharge 
from service.  The veteran related a 15 year history of daily 
exposure to excessive noise from aircraft, tanks, and 
artillery.  He indicated that he had not sought treatment for 
tinnitus before April 2005.  After review of the veteran's 
file, the examiner expressed opinion that tinnitus was less 
likely than not caused by or the result of noise exposure.  

In testimony and in statements, the veteran indicated that 
while stationed in Germany in 1987 and in 1989 after a field 
exercise, he complained of tinnitus.  The veteran also 
testified that he sought treatment for tinnitus starting in 
1980, and was given ear drops.  The veteran further claimed 
excessive noise exposure in the performance of his duties as 
a warehouseman and aviation supply clerk on the flight line 
while in the U.S. Marine Crops, and as a petroleum supply 
specialist in the U.S. Army.  He testified that he was 
required to wear hearing protection in the performance of 
these duties.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In a case, where the veteran's service medical records are 
unavailable, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b).  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

Analysis

The veteran contends that he suffers from tinnitus that is 
the result of noise exposure during service.

The veteran's complete service medical records, as noted 
previously, are not available. 

And although the available service medical records do not 
document tinnitus, the veteran is competent to describe 
exposure to loud noises during service, which is consistent 
with the circumstances and conditions of his service.  

After service, tinnitus was first documented by VA in 2005.  
The absence of documented complaints of tinnitus from 1992 to 
2005 is persuasive evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints.).  And while the 
veteran has stated that he has had tinnitus for years, there 
are no documented complaints of tinnitus before 2005.  The 
Board finds the absence of medical evidence of continuity of 
symptomatology outweighs the veteran's statements of 
continuity. 

As for service connection based on the initial documentation 
of tinnitus after service under 38 C.F.R. § 3.303(d), there 
is no competent evidence that links the currently diagnosed 
tinnitus to service.  Rather the only competent evidence of 
record opposes, rather than supports, the claim.

On VA examination in June 2005, the VA examiner noted the 
veteran's reports of  noise exposure during service, and 
expressed the opinion that tinnitus was less likely than not 
caused by or the result of noise exposure.  

There is no competent medical evidence of record that favors 
the claim.

To the extent that the veteran asserts that he suffers from 
tinnitus that is related to service, on a question of medical 
causation, competent medical evidence is required to 
substantiate the claim, that is, evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical opinion.  38 C.F.R. § 3.159(a).  
For this reason, the Board rejects the veteran's statements 
as competent evidence to substantiate the claim on the 
question of medical causation.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

As the Board may consider only independent medical evidence 
to support its finding on a question involving medical 
causation, which the veteran as a lay person is not competent 
to provide, and as there is no favorable competent evidence 
to support the claim, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 




ORDER

Service connection for tinnitus is denied.  


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


